Title: Joseph Hunter to Thomas Jefferson, 20 June 1813
From: Hunter, Joseph
To: Jefferson, Thomas


          Sir Warren June 20th 1813
          I have rec’d yours of the morning and have to informe you that it was & is my intention to wate on you in A few days if I can arrainge my business at home in A manner to justify it. I have sent the beast back by the barer as I have within A few days past got a horse at my command. In ten or twelve days without some unforeseen accident I shall be with you. I am Your much Obliged Humbl Servt
          Joseph
            Hunter
         